DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4-5, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forster (US 2011/0318699).
Forster shows a ligating sliding member comprising a first face having a concave housing (23 in Fig. 3), wherein the concave housing comprises a convex portion dividing the concave housing (at 33 or 26 in Fig. 3).
With respect to claim 5, Forster shows a ligating sliding member (13) comprising a beveled portion (sides in Fig. 7 show bevels to be received in channel) configured to facilitate sliding of the ligating sliding member over a cantilever locking clip (capable of such use, similar to that shown in Fig. 3), a first extending feature (33) and a second extending feature (26), wherein the first extending feature and the second extending feature are configured to prevent the ligating sliding member from being removed from a body of a bracket system (seen particularly in Fig. 3 and 4), wherein the first extending feature and the second extending feature are each substantially 90 degrees or at an acute angle to a face of the ligating sliding member (seen at 33 and 26 in Fig. 3-4).  With respect to claim 13 and 14, the first extending feature has a polygonal cross-sectional shape with round cross-sectional shape (triangular as seen in Fig. 3-4 with rounded point).  With respect to claim 15, the first extending feature and the second extending feature are enclosed within a recess (23 as seen in Fig. 3-4).

Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oda (US 2010/0178629).
Oda shows a self-ligating bracket system comprising a bracket body (12) having an archwire slot extending in a lateral direction coextensive with an archwire retained in the slot (16), a sliding channel receivable for a ligating sliding member (within 40 in Fig. 9), and a recess (that receives 106 in Fig. 9); and a cantilever locking blade receivable in the recess (at 114 and/or 116 in Fig. 9), wherein the cantilever locking blade comprises a first planar face (top or bottom of 116; top or bottom of 114 in Fig. 9), wherein the first planar face has a width extending in the lateral direction and a height in a direction perpendicular to the lateral direction (as seen in Fig. 9), wherein the blade is configured to be deflected in a direction approximately perpendicular to an axial direction of the sliding channel (114 and 116 move toward one another), such that the blade locks the sliding member in a closed or open position (106 extends within ligating slide to accomplish this, though it is noted that present claim 6 does not positively recite a ligating slide).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772